Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 June 2022 has been entered.

Status of Claims
Claims 1-5, 7-9, 13-32, 34-45 and 47-51 are pending.
Claims 20-32, 34-45 and 47-50 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III. Election was made with traverse in the reply filed on 30 June 2021 to the Restriction/Election Office Action mailed 25 May 2021.
	Claims 1-5, 7-9, 13-19 and 51 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2017/084620, 12/27/2017.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copies of UNITED KINGDOM 1622307.5, 12/28/206; UNITED KINGDOM 1622304.2, 12/28/206; and UNITED KINGDOM 1622305.9, 12/28/206, were filed on 18 June 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 1-5, 7-9, 13-19 and 51 have the effective filing date of 28 December 2016.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 5 and 19 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 29 March 2022, is withdrawn in view of Applicants’ amendment received 29 June 2022, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-5, 7-9, 12, 14, 16, 17 and 19 under 35 U.S.C. §103 as being unpatentable over Oscarsson et al. in view of Peuker et al., and Ghose, in the Final Office Action mailed 29 March 2022, is withdrawn in view of Applicants' amendment received 29 June 2022. 
The rejection of Claims 13, 15 and 18 under 35 U.S.C. §103 as being unpatentable over Oscarsson et al. in view of Peuker et al., and Ghose, as applied to claims -5, 7-9, 12, 14, 16, 17 and 19 above, and further in view of Earhart, in the Final Office Action mailed 29 March 2022, is withdrawn in view of Applicants' amendment received 29 June 2022. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-5, 9, 14, 16, 17 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Oscarsson et al. (U.S. Patent Application Publication No. 2016/0184737 A1; Pub. Date: Jun. 30, 2016) in view of Kreuwel et al. (International Patent Application Publication No. WO 2006/010584 A1), and Miltenyi et al. (U.S. Patent No.: 6,471,860 B1; Date of Patent: Oct. 29, 2002). 
[All references except Kreuwel et al. cited in the Final Office Action mailed 29 March 2022.]

Oscarsson et al. addresses some of the limitations of claim 1, and the limitations of claims 2, 3, 4, 5, 9, 14, 16, 17 and 19.
Regarding claims 1, 3 and 14, Oscarsson et al. shows a process, devices and systems for the separation of molecules and cells using magnetic filters and magnetic particles (pg. 1, para. [0001]). Porous magnetic particles can be put to use in processes for separation of biomolecules, in particular large scale applications. The particles together with immobilized molecules and/or cells are easily separated using one or more external magnets (pg. 3, para. [0054] thru pg. 4, cont. para. [0054]). Magnetic particles were tested in a large-scale cell culture experiment with no specific filtration being performed to remove cells from the cell culture (pg. 6, para. [0097] [Claim 1- A method in a separation system for separating a biomolecule from a cell culture]).
A separating system according to an embodiment describes a magnetic separator device included in the flow system setup illustrated in FIG. 5 (pg. 5, para. [0085] and Fig. 5, ref #2). Oscarsson et al. describes the binding and elution of immunoglobulins (IgG) to Protein A (pg. 4, Example 3). The cleaned magnetic separator device was then aseptically connected to a cell culture tank. The corresponding volume of cell culture to be added to the magnetic separator device was calculated (pg. 6, para. [0100] thru [0101] [Claim 1- providing a feed from a cell culture comprising said biomolecule [here, IgG] to a magnetic separator]).
Further regarding claim 1, and regarding claim 3, Protein A magnetic particles were added to the cell culture tank which was looped to the magnetic separator device (pg. 6, para. [0102] and Fig. 5, ref #1). Impurities (i.e., non-IgG components, such as host cell proteins, DNA and endotoxins) do not bind to the magnetic particles which have the Protein A ligand (pg. 7, para. [0106] [Claim 1- providing to the magnetic separator magnetic beads comprising ligands capable of binding the biomolecule] [Claim 3- mixing the feed from the cell culture and magnetic beads in a capturing cell before they are provided to the magnetic separator]).
Further regarding claim 1, the magnets are activated to start adhesion of magnetic particles to the magnets of the magnetic separator (pg. 6, para. [0103] [Claim 1- separating by the magnetic separator said magnetic beads with bound biomolecules from the rest of the feed]).
The magnetic separator device is also easily deactivated, for example by removing the magnets from the filter device or by automatic retraction of the magnets, thus making it possible to release the captured particles carrying the IgG. These are then processed further in a subsequent container or vessel, e.g. washed and eluted, releasing of the IgG from the magnetic particles (pg. 5, para. [0084]). Elution buffer is added to the magnetic separator device with the magnets kept activated. The magnets are then deactivated, they recirculate back to the wash/elution tank and circulation continues to efficiently elute/release the antibody from the magnetic particles (pg. 7, para. [0107] and Fig. 5, ref #4)  [Claim 1- adding a buffer; eluting the bound biomolecules in the elution cell]).
	Further regarding claim 1, and regarding claim 14, for release and recovery of magnetic particles, the magnetic separator device was then filled with PBS solution, volume approx. 2 L. Following this, the magnets in the magnetic separator device were deactivated, and retracted from the filter, thus releasing the particles. The magnetic particles then sedimented to the bottom of the filter (pg. 6, para. [0094] [Claim 1- packing the slurry of said magnetic beads in the elution cell] [Claim 14- allowing the magnetic beads to build a packed bed in a lower part of the elution cell by gravity force while allowing excess buffer to escape from the elution cell]).

It is noted that Applicant describes the term ‘packing’ in the following context: “Hereby a bed of magnetic beads is packed. This could be done as described above and depending on the size of the internal volume of the elution cell 307b, i.e. for example flow packing, gravitational packing or packing by using the 30 magnetic force form the retaining arrangement 502b” (spec., pg. 9, lines 27-30). That is, the step of packing includes gravitational packing, which is shown by Oscarsson et al.

Regarding claims 2 and 5, Oscarsson et al. shows that the recovery and cleaning of magnetic particles for re-use is described. The magnetic particles are kept adhered to the magnets of the filter and about 10 liters of a CIP [cleaning-in-place] buffer consisting of 60 mM citric acid, pH3 is recirculated from the wash tank, recirculated back to the wash tank via the magnetic separation device, for about 15 minutes and then drained from the filter, waste exit. Next, 10 liters of PBS buffer supplemented with 0.5M NaCl and 1% Tween is recirculated, looped as in step 1 over the filter for about 15 minutes and then drained from the system (pg. 7, para. [0112] thru [0113]). The clean Protein A magnetic particles which were stored in an antibacterial solution and then equilibrated with PBS buffer (pg. 6, para. [0102] [Claim 2- forwarding the magnetic beads from the elution cell for reuse in the magnetic separator] [Claim 5- the method further comprises CIP, equilibrating magnetic beads]). 
	Regarding claim 4, the magnets are activated to start the adhesion
of magnetic particles to the magnets of the magnetic separator device. This to remove the magnetic particles with adsorbed antibodies to them from the cell culture. The clearing up of the cell culture solution can be observed through a sight glass and an OD500-600nm sensor. The solution is drained from the magnetic separator device via the drain valve, item 3, followed by passing a rinse buffer through the system (PBS), volume 10 liters to waste, exit waste in the figure. This was done in order to efficiently remove the cell culture broth and cells from the magnetic separator device (pg. 6, para. [0103] thru pg. 7, para. [0105] [Claim 4- applying the magnetic field; washing out other components from those bound to the magnetic material; releasing the magnetic field]).
	Regarding claim 9, the magnetic separator device included in a flow system setup was thoroughly cleaned using 10 liters of 1MNaOH solution. The solution was circulated in the system, bringing it in contact with all tubing, valves and components. The contact time was about 30 minutes to efficiently clean
and sanitize the filter (pg. 6, para. [0098] [Claim 9- further comprising a first
step of connecting the parts of the system by pre-sterilized, flexible tubing and aseptic connectors]).
	Regarding claims 16, 17 and 19, for release and recovery of magnetic particles, the drain valve at the bottom of the magnetic separator device housing, item 3 in FIG. 5, was opened in order to recover the magnetic particles from the magnetic separator device. The recovered magnetic particles were collected in a container together with PBS solution (pg. 6, para. [0095]). [Claim 16- releasing a retaining arrangement in the elution cell after elution and forwarding the magnetic beads from the elution cell possibly for reuse in the magnetic separator] [Claim 17- opening a bottom closure, removing a bottom filter or removing a magnetic force] [Claim 19- a step of adding a buffer to the elution cell for re-suspending the bed and pumping or pushing out the magnetic beads from the elution cell]).
	
	In summary, Oscarsson et al. shows a process for large scale separation of biomolecules comprising the steps of: 1) providing particles, preferably magnetic porous particles having an affinity to said molecules to be separated; 2) mixing said magnetic porous particles with a solution containing said molecules; 3) bringing said mixture in contact with a magnetic separation device comprising a flow channel and at least one magnetic element; 4) removing said at least one magnetic element and collecting the magnetic porous particles carrying said molecules; 5) separating said molecules from said magnetic porous particles; obtaining a concentrated fraction of said molecules; and 6) recirculating the magnetic porous particles (pg. 2, para. [0016]). 

Oscarsson et al. does not specifically show: 1) forwarding said magnetic beads from the magnetic separator as a slurry with an added buffer to an elution cell [Claim 1]; and 2) packing the slurry of said magnetic beads in the elution cell to provide a bed of magnetic beads within the elution cell with a void volume less than 60% [Claim 1].

Kreuwel et al. addresses some of the limitations of claim 1.
Kreuwel et al. shows the use of magnetic or magnetizable particles, and, in particular, to methods of separating, mixing and concentrating magnetic or (super) paramagnetic particles efficiently with a fluid and followed by resuspension of the particles in another fluid. The invention further provides a device for doing the same (pg. 1, lines 6-9). The described invention is a process for manipulating magnetic particles that are suspended in a fluid, containing a biological entity of interest, the magnetic particles being able to bind the entity of interest (pg. 7, lines 29-31). In a preferred embodiment, the described device is useful for isolating nucleic acids from a complex starting biological sample, such as, minimally, cell cultures (pg. 15, lines 29-32 thru pg. 16, lines 1-3 [nexus to Oscarsson et al.] [A method in a separation system for separating a biomolecule from a cell culture, isolating by elution the biomolecule, from a cell culture]).
Regarding claim 1, the method comprises: a) subjecting the magnetic particles to two magnetic fields applied simultaneously to separate all said magnetic particles present in at least the upper compartment of the vessel from the fluid; b) transferring the separated magnetic particles from the upper compartment to the elongated lower compartment; c) removing the fluid from the vessel; d) adding a washing liquid to the lower compartment; e) subjecting the rest of the fluid to at least two magnetic fields applied successively with different and changing directions to wash all the magnetic particles present in the lower compartment, and f) concentrating said magnetic particles in said lower compartment (pg. 7, lines 29-31 thru pg. 8, lines 1-13). The magnetic particles are concentrated in the bottom (lower) compartment, and brought into contact with the elution buffer. In another embodiment, the steps include: e1) transferring the separated and mixed magnetic particles from said medium compartment to said bottom (lower) compartment; e2) removing the washing liquid from the vessel; and e3) adding an elution buffer to the bottom compartment (pg. 9, lines 7-19). In a particular embodiment, step h) describes removing the elution buffer present in the bottom compartment which contains the entity of interest to be further processed (pg. 9, lines 20-25 [Claim 1- forwarding said magnetic beads from the magnetic separator as a slurry with an added buffer to an elution cell comprising a retaining arrangement for keeping the magnetic beads within the elution cell and allowing excess buffer to escape from the elution cell]).

Miltenyi et al. addresses some of the limitations of claim 1.
Miltenyi et al. shows the application of high gradient magnetic separation (HGMS) to the separation of biological materials, including cells, organelles and other biological materials. Specifically, the invention relates to micro columns and micro column systems for high gradient magnetic field separation of macromolecules and cells (column 1, lines 8-13). A micro separation column has first and second tubular portions, where the first portion is integral with the second portion. The first portion has a first cross sectional area which is unequal to the cross sectional area of the second portion. A matrix which is adapted to selectively remove at least one component of a mixture as the mixture flows through the tube is contained in at least part of the first portion and at least part of the second portion. The matrix contains ferromagnetic material, preferably ferromagnetic balls or other ferromagnetic particles (column 2, lines 62-67 thru column 3, lines 1-5 [nexus to Oscarsson et al.] [magnetic beads bound to a biomolecule, method in a separation system separating biomolecules from a liquid sample]). Another example for the separation of macromolecules is the isolation of protein from crude cell extract via antibodies, that bind to the protein and are then caught by protein G coupled to magnetic MicroBeads (column 12, lines 28-31 [nexus to Oscarsson et al.] [from a cell culture]). 
Regarding claim 1, Miltenyi et al. teaches that the separation of very small samples such as those encountered in many molecular biology applications, e.g., mRNA, by HGMS (high gradient magnetic separation) calls for the use of very small elution volumes to efficiently and effectively elute the samples, and for reaction in a small volume, a small void volume is also required (column 5, lines 34-39). To achieve a small elution volume (<50 μl) the part of the micro separation column filled with matrix had a total volume of 52 mm3 leaving space for 22 μl of fluid (matrix volume) when standard ferromagnetic material was used (iron balls of an average diameter of 280 μm). Together with the volume in the portion 122 of the column, the void volume of the column that was relevant for the elution was 29 μl (column 10, lines 30-38 [Claim 1- packing the slurry of said magnetic beads in the elution cell to provide a bed of magnetic beads within the elution cell with a void volume less than 60%] [volume of column is 52mm3 = 0.052ml = 52μl; elution volume = 29μl; therefore, void volume = 29/52 = 55.7%]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in a separation system for separating a biomolecule from a cell culture via the use of magnetic beads, as shown by Oscarsson et al., by: 1) forwarding said magnetic beads from the magnetic separator as a slurry with an added buffer to an elution cell comprising a retaining arrangement for keeping the magnetic beads within the elution cell and allowing excess buffer to escape from the elution cell [Claim 1], as shown by Kreuwel et al., with a reasonable expectation of success, because Kreuwel et al. shows a method for separating a biomolecule from a cell culture via the use of magnetic beads, which is the method, shown by Oscarsson et al. (MPEP 2143 (I)(G)). Specifically, Kreuwel et al. shows forwarding magnetic beads bound with a biomolecule to a separate (lower/bottom) compartment, in which the biomolecule can be eluted from the magnetic particles while the magnetic particles are immobilized by magnetic fields.
In addition, even in the absence of Kreuwel et al., Oscarsson et al. shows an embodiment of the described invention in which the magnetic separation device comprises a freely combinable flow channel or a container, wherein the magnetic element is applied to the outside of said channel or container (pg. 2, para. [0025] thru [0027]). That is, Oscarsson et al. teaches that the magnetic separation device has additional combinable parts which comprise channels and/or containers which, themselves, may have a retaining arrangement in the form of a magnetic element applied to the outside of the flow channel or container (MPEP 2143 (I)(G)). 
On the other hand, with regard to Applicant's separation system, incorporating an elution cell which also comprises a retaining arrangement (e.g., a magnetic force), and, therefore, performs the same function as the magnetic separator, is akin to adding more of same (MPEP 2144.04 (IV)(A)), which demonstrates a prima facie case of obviousness.
One of ordinary skill in the art would have been motivated to have made that modification, because Kreuwel et al. teaches that the method allows efficient mixing of particles with even very small fluid volumes. The method of the invention therefore has the advantage that it may save in, for example, washing fluids and may allow the reduction of the volume of fluid needed. Thus, for example in isolation procedures, the method of the invention allows the purification of reagents in high concentrations (pg. 5, lines 26-30). In addition, the reference of Miltenyi et al. teaches that the separation of very small samples, such as those encountered in many molecular biology applications, calls for the use of very small elution volumes to efficiently and effectively elute the samples, and for reaction in a small volume, a small void volume is also required.
It would have been further obvious to have packed the slurry of said magnetic beads in the elution cell to provide a bed of magnetic beads within the elution cell with a void volume less than 60% [Claim 1], as shown by Miltenyi et al., with a reasonable expectation of success, because Miltenyi et al. shows a method for separating a biomolecule from a cell culture via the use of magnetic beads, which is the method, shown by Oscarsson et al. (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Miltenyi et al. teaches that the separation of very small samples, such as those encountered in many molecular biology applications, calls for the use of very small elution volumes to efficiently and effectively elute the samples, and for reaction in a small volume, a small void volume is also required.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 7 and 8 rejected under 35 U.S.C. §103 as being unpatentable over Oscarsson et al. in view of Kreuwel et al., and Miltenyi et al., as applied to claims 1-5, 9, 14, 16, 17 and 19 above, and further in view of Peuker et al. (Bioseparation, Magnetic Particle Adsorbents. In: Downstream Indus. Biotechnol. Copyright 2013, pp. 201-220).
[Peuker et al. cited in the Final Office Action mailed 29 March 2022.]

Oscarsson et al. in view of Kreuwel et al., and Miltenyi et al., as applied to claims 1-5, 9, 14, 16, 17 and 19 above, do not specifically show: 1) a new portion of feed from the cell culture and magnetic beads are provided into the magnetic separator while a previous portion is in the elution cell, whereby at least two portions of magnetic beads are circulating in the separation system [Claim 7]; and 2) a new portion of feed from the cell culture and magnetic beads are provided into the magnetic separator while one previous portion is in the elution cell and one previous portion is in a capturing cell, whereby three portions of magnetic beads are circulating in the separation system [Claim 8].

Peuker et al. provides information that would have led one of ordinary skill in the art to have expected that the process for separation of molecules and cells using magnetic filters and particles, as shown by Oscarsson et al., could be modified to describe the limitations of claims 7 and 8, by way of addressing the limitations of claims 7 and 8.
	Peuker et al. teaches that HGMF (High Gradient Magnetic Fishing) is an integrated process for purifying proteins by using magnetic adsorbents combined with high gradient magnetic separation. The magnetic adsorbents contain ligands
attached to the surface allowing capture of the target molecule when mixed with the feedstock to be processed. Since the adsorbents are mixed with the solution to be processed, and the separators are compatible with particulates, such as whole cells, aggregates, and precipitates, clarification prior to use is not necessary (pg. 203, column 2, para. 1 thru pg. 204, column 1, line 1 [nexus to Oscarsson et al.] [separating a target biomolecule from a solution containing cells without prior clarification/removal of cells]). With the selection of appropriate magnetic beads with ligands chosen for the separation task, selective product adsorption, concentration, and purification is possible (pg. 203, column 2, para. 1 [nexus to Oscarsson et al.] [elution and isolation of a biomolecule of interest]). Figure 13.2 shows that magnetic separation and elution are separate steps (pg. 203, Fig. 13.2 [nexus to Kreuwel et al.] [separate compartments for initial magnetic separation and elution]).
	Regarding claims 7 and 8, Peuker et al. shows an example of HGMF to elute and isolate a biomolecule of interest. The magnetic force acts selectively on the magnetic beads allowing separation from a crude suspension, washing and elution of the bound target molecule in a semicontinuous way (Fig. 13.2) (pg. 203, column 2, para 1 and Fig. 13.2). According to another system which describes magnetic enhanced two phase extraction, the magnetic adsorbents adsorb the target protein and pull it out of the surfactant-depleted phase into the surfactant-rich phase. Hence, by reusing this phase, nearly all of the phase-forming polymer may be recycled (Fig. 13.15) (pg. 216, column 1, para. 13.4.1 thru column 2, cont. para. 13.4.1 and pg. 217, Fig. 13.15). Figure 13.15 shows a process for using Smart Magnetic Extraction Phases (SMEP) for protein separation. The figure shows a flow diagram in which target molecule adsorption to the magnetic adsorbent [≈ bead] takes place as compartmentalized, sequential steps. That is, the figure shows and/or suggests separate compartments or areas (pg. 217, Fig. 13.15 [Claim 7- new portion of feed from the cell culture and magnetic beads are provided into the magnetic separator while a previous portion is in the elution cell, whereby at least two portions of magnetic beads are circulating in the separation system] [Claim 8- a new portion of feed from the cell culture and magnetic beads are provided into the magnetic separator while one previous portion is in the elution cell and one previous portion is in a capturing cell, whereby three portions of magnetic beads are circulating in the separation system]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in a separation system for separating a biomolecule from a cell culture via the use of magnetic beads, as shown by Oscarsson et al. in view of Kreuwel et al., and Miltenyi et al., as applied to claims 1-5, 9, 14, 16, 17 and 19 above, by: 1) making the system continuous or semicontinuous, which is described by the limitations of claims 7 and 8 [Claims 7 and 8- i.e., magnetic beads are circulating in several different parts or sections or cells of the system simultaneously], with a reasonable expectation of success, because Peuker et al. describes several different types of magnetic bead separation systems in which the magnetic beads are present at different stages or steps of the biomolecule separation process, and which are shown as being circular or recycling magnetic separation systems (i.e., pg. 203, Fig. 13.2 and pg. 217, Fig. 13.15) (MPEP 2143 (I)(G)). Therefore, one of ordinary skill in the art have understood that a continuous or semicontinuous process, as shown by Oscarsson et al., would describe at least two or three portions of magnetic beads circulating in the separation system [Claims 7 and 8].
That is, although Oscarsson et al. does not specifically teach the steps of instant claims 7 and 8, which describe steps that would be (inherently) performed in a semicontinuous method, Oscarsson et al. does teach that the process can be continuous or semi-continuous, which suggests that there could be magnetic beads in any or all parts of the separation system (e.g., in the magnetic separator device and in the elution tank).
One of ordinary skill in the art would have been motivated to have made that modification, because Oscarsson et al. teaches that the described continuous or semicontinuous biomolecule separation process incorporating the reuse and recycle of magnetic particles/beads can be conducted in a large scale operation (pg. 1, para. [0015] thru pg. 2, cont. para. [0015]). Peuker et al. also teaches that the abilities of magnetic fishing technologies and the connected processes of magnetic separations and particle production have been proven in the lab and semipilot scale. The step into industrial-scale application, however, has a realistic chance of being realized in the upcoming decade. The union of low-cost magnetic adsorbents with specialized process equipment is expected to generate potent, economic, and highly selective adsorptive separation techniques, geared to rapid, large-scale processing of problematic bioprocess liquors to provide more and cheaper products from biotechnical syntheses (pg. 219, column 1, para. 1). That is, one of ordinary skill in the art of biomolecule separation from cell culture would be motivated to use a magnetic particle/bead- based continuous or semicontinuous separation system, because it can be a rapid and an economic way to effect biomolecule separation from cell culture at large scale.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 13, 15 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Oscarsson et al. in view of Kreuwel et al., and Miltenyi et al., as applied to claims 1-5, 9, 14, 16, 17 and 19 above, and further in view of Earhart ((2010) Magnetic nanoparticles for protein and cell separation. Ph.D. dissertation, pp. 1-170).
[Earhart cited in the Final Office Action mailed 29 March 2022.]

Oscarsson et al. in view of Kreuwel et al., and Miltenyi et al., as applied to claims 1-5, 9, 14, 16, 17 and 19 above, do not show: 1) the use of an adaptor in the processing steps as described in claims 13, 15 and 18 [Claims 13, 15 and 18].

Earhart addresses the limitation of claims 13 and 18, and provides information that would have motivated one of ordinary skill in the art to have used an adaptor to pack magnetic particles/beads into a bed, by way of addressing the limitations of claim 15.
Earhart teaches that dynamic capture devices can be microfluidic and microfluidic.  Macrofluidic devices are typically bench-top systems, in which the solution flows through a tube in close proximity to external permanent magnets or electromagnets. The magnetic field can be removed or turned off, and MNPs (magnetic nanoparticles) collected on the side of the tube are eluted by flushing the flow channel (pg. 5, para. 3 [nexus to Oscarsson et al.] [microfluidic magnetic separation system for separating a biomolecule]).
Regarding claims 13, 15 and 18, dynamic systems often incorporate a magnetically soft capture matrix to enhance capture efficiency and throughput. When capture matrices are employed, the method is commonly referred to as high gradient magnetic separation (HGMS). Magnetic capture matrices are typically columns of packed magnetic material, such as large (mm scale) magnetic beads (pg. 5, para. 4). A widely-used, commercially-available HGMS system is the MACS column, featuring a column packed with magnetic beads and a permanent magnet. Following capture, the permanent magnet is removed, and the MNPs and bound cells or molecules are flushed by adding an elution buffer. In some cases, a plunger is used to forcibly elute the MNPs (pg. 6, para. 2 [Claim 13- the step of packing further comprises pushing an adaptor inside the elution cell while keeping the magnetic beads inside the elution cell by a retaining arrangement and allowing buffer to escape from the elution cell] [Claim 15] [Claim 18- the forwarding of the magnetic beads is performed by pushing an adaptor in the elution cell towards an outlet of the elution cell]).

That is, a plunger or adaptor is used to push magnetic beads towards an outlet while allowing a solution to escape from the apparatus or device.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in a separation system for separating a biomolecule from a cell culture via the use of magnetic beads, as shown by Oscarsson et al. in view of Kreuwel et al., and Miltenyi et al., as applied to claims 1-5, 9, 14, 16, 17 and 19 above, by: 1) packing the magnetic beads into a bed by using an adaptor [Claims 13 and 15]; and 2) forwarding magnetic beads towards an outlet by pushing an adaptor in the elution cell [Claim 18], with a reasonable expectation of success, because Earhart shows that an adaptor [here, a plunger] is used to force magnetic particles towards an outlet for the purpose of eluting magnetic nanoparticles (MNPs); i.e., allowing a solution to escape from the elution cell (MPEP 2143 (I)(G)).
Therefore, it would have been obvious, and one of ordinary skill in the art would have been motivated to have used an adaptor, as shown by Earhart, to adjust the bed height of the magnetic bead bed (i.e., step of packing a magnetic bead bed) for any purpose for use in a magnetic bead biomolecule separation (e.g., for providing a small void volume, to dispel excess buffer, to increase or decrease fluid flow or to maximize magnetic particle capture). 
Even in the absence of Earhart, it would have been obvious to one of ordinary skill in the art of magnetic bead bed preparation to have adjusted the height of the magnetic bead bed, e.g., to have packed the magnetic beads into a bed, by permitting gravity sedimentation, using centrifugation or by using a tool, such as an adaptor, to force the magnetic beads into a (settled) bed. Oscarsson et al. shows that magnetic bead separation can occur by gravitational static settling or by centrifugation (pg. 3, para. [0054] thru pg. 4, cont. para. [0054]). Therefore, it would have been obvious to one of ordinary skill in the art of bead column packing to have substituted gravitational static settling or centrifugation with the pushing of an adaptor or plunger, with the reasonably predictable expectation that the magnetic beads would be packed or pushed in a specific direction within a compartment (Fig. 5, ref #’s 8 and 2, respectively) (MPEP 2143 (I)(G)).
  One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of bead column packing would understand that using an adaptor to pack magnetic beads into a bed would expedite the process of packing said beads compared to, e.g., allowing gravity to accomplish the packing process. That is, use of an adaptor would optimize the biomolecule separation process by reducing the time it would take to prepare the magnetic beads for those steps in the process requiring a packed bead bed.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 51 is rejected under 35 U.S.C. §103 as being unpatentable over Oscarsson et al. in view of Kreuwel et al., and Miltenyi et al., as applied to claims 1-5, 9, 14, 16, 17 and 19 above, and further in view of Ionescu-Zanetti et al. (International Patent Application Publication No. 2015/176018 A1).

Oscarsson et al. in view of Kreuwel et al., and Miltenyi et al., as applied to claims 1-5, 9, 14, 16, 17 and 19 above, do not show: 1) the retaining arrangement is non-magnetic [Claim 51].

Ionescu-Zanetti et al. addresses the limitations of claim 51.
Ionescu-Zanetti et al. shows separating target cells, such as rare circulating tumor cells, from a liquid sample. Example systems and methods are described for the separation of biological material selectively bound to beads using size-based separation in combination with in particular immunomagnetic separation (pg. 5, para. [0018] [nexus to Oscarsson et al.] [A method in a separation system for separating a biomolecule from a liquid sample]).
Regarding claim 51, some embodiments include bead dependent size based separation, whereby the apparent size of cells is increased via the specific binding of beads to target cells, but not non-target cells. Some examples include a combination of magnetic separation and size based separation, whereby apparent cell size is increased by the presence of beads that are specifically bound to target cells (pg. 6, para. [0019]). The positive fraction is immobilized on a substrate in the separation chamber; so only one outlet may be required to receive the negative cell fraction and wash buffer. A magnetic field source is placed in the vicinity of the separation chamber (see e.g., FIG 2), where the chamber may simply be a portion of the microfluidic channel. The sample is then passed through a size-based separation device, either, for example, a filter substrate or a curved flow channel, selectively isolating cells that have a size (as determined by inherent cell size and any bound bead size) larger than a set size cutoff. Cells may be separated based on size of the cell-bead complex, or cell size alone, in the absence of beads (pg. 17, para. [0060] thru pg. 18, cont. para. [0060] and Fig. 2 [Claim 51- the retaining arrangement is non-magnetic]).

Compare to Applicant’s example of a non-magnetic retaining arrangement, which can be a filter, also called a frit or a sinter (originally-filed specification, pg. 9, lines 4-6).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in a separation system for separating a biomolecule from a cell culture via the use of magnetic beads, as shown by Oscarsson et al. in view of Kreuwel et al., and Miltenyi et al., as applied to claims 1-5, 9, 14, 16, 17 and 19 above, by incorporating a retaining arrangement that is non-magnetic [Claim 51], as shown by Ionescu-Zanetti et al., with a reasonable expectation of success, because Ionescu-Zanetti et al. shows a method for separating a biomolecule from a liquid sample via the use of magnetic beads, which is the method, shown by Oscarsson et al. (MPEP 2143 (I)(G)). Specifically, Ionescu-Zanetti et al. shows that a non-magnetic retention arrangement, such as a filter used to retain (magnetic) particles with bound biomolecule by size, can be used in combination with a magnetic retention arrangement, which is shown by Oscarsson et al. (MPEP 2143 (I)(A)).
Even in the absence of Ionescu-Zanetti et al., Oscarsson et al. shows a step wherein the magnets in the magnetic separator device were deactivated, and retracted from the filter, thus releasing the particles. The magnetic particles then sedimented to the bottom of the filter (pg. 6, para. [0094]). That is, the filter, described by Oscarsson et al., appears to act as a retaining arrangement with regard to retaining said magnetic particles behind the filter.
One of ordinary skill in the art would have been motivated to have made that modification, because Ionescu-Zanetti et al. teaches that high cell purity may be obtained by combining size based separation with immunomagnetic separation (pg. 6, para. [0019]). The described method and device overcome disadvantages of conventional separation systems which include: low capture efficiency, low purity, and requirement for large fluid volumes/large dilution volumes (pg. 7, para. [0021] thru pg. 9, para. [0028]). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 



Response to Arguments
Applicant’s arguments, pp. 13-16, filed 29 June 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended, and new claim 51 was added. 

1. Applicant remarks (pg. 13, para. 3) that Oscarsson in view of Peukar and Ghose does not reasonably teach or suggest a method in a separation system for separating a biomolecule from a cell culture, including, inter alia, forwarding magnetic beads as a slurry with an added buffer to an elution cell including a retaining arrangement for keeping the magnetic beads within the elution cell and allowing excess buffer to escape from the elution cell, as recited by amended Claim 1.
However, in response to Applicant, this argument is moot in view of the newly-cited reference of Kreuwel et al. in the 103 rejection above. Ghose is not re-cited and Peuker et al. is cited to address instant claims 7 and 8 and not claim 1.

2. Applicant remarks (pg. 15, para. 2) that Oscarsson in view of Peukar and Ghose does not reasonably provide a reason to arrive at the recited void volume of 60%, and with a reasonable expectation of success.
However, in response to Applicant, this argument is moot in view of the newly-cited reference of Miltenyi et al. in the 103 rejection above. Ghose is not re-cited and Peuker et al. is cited to address instant claims 7 and 8 and not claim 1.

3. Applicant remarks (pg. 16, para. 1) that new Claim 51 recites a non-magnetic retaining arrangement. The applied combination of references also does not teach or suggest such a configuration.
However, in response to Applicant, this argument is moot in view of the newly-cited reference of Ionescu-Zanetti et al. in the 103 rejection above.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631